Exhibit 10.11


Zebra Technologies Corporation
2015 Long-Term Incentive Plan


Section 1
Establishment and Purpose


1.1.    Establishment.  This Plan shall be submitted to the stockholders of
Zebra Technologies Corporation, a Delaware corporation (“Zebra”) for approval at
the 2015 annual meeting of stockholders and, if approved by majority of the
votes cast affirmatively or negatively by the holders of the shares of Class A
Common Stock, par value $0.01 per share, of Zebra (“Common Stock”) present in
person or represented by proxy at such meeting, shall become effective on the
date of such approval. The Plan shall terminate on the tenth anniversary of the
effective date of the Plan, unless terminated earlier by the Board. Termination
of the Plan shall not affect the terms or conditions of any Award granted prior
to termination. In the event that the Plan is not approved by the stockholders
of Zebra, the Plan shall be null and void. The Plan supersedes and replaces the
Zebra Technologies Corporation 2011 Long-Term Compensation Plan (the “Prior
Plan”), except that the Prior Plan shall remain in effect with respect to
outstanding awards under the Prior Plan until such awards have been exercised,
forfeited, canceled, expired or otherwise terminated in accordance with their
terms. 


1.2.    Purposes.  The purposes of the Plan are to align participants’ long-term
compensation with the interests of Zebra and its stockholders and to attract,
retain, motivate and reward key personnel.  To accomplish the foregoing, the
Plan provides that Zebra may grant Incentive Stock Options, Nonqualified Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Awards, Performance Shares or Performance Units.


Section 2
Definitions


2.1.    “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards, Performance Shares
or Performance Units.


2.2.    “Award Agreement” means either: (a) a written or electronic agreement
between Zebra and a Participant that sets forth the terms and conditions of an
Award, and is a condition to the grant of an Award or (b) a written or
electronic statement issued by Zebra describing the terms and conditions of an
Award.


2.3.    “Board” means the Board of Directors of Zebra.


2.4.    “Cause” means, unless otherwise provided for in the Award Agreement, as
determined by Zebra, in its sole discretion, termination of the Participant’s
employment with Zebra and its


B-1



--------------------------------------------------------------------------------

Exhibit 10.11


Subsidiaries because of the Participant’s: (a) material breach of an Award
Agreement or of any other agreement to which the Participant and Zebra or a
Subsidiary are parties, as determined by Zebra in good faith; (b) material
violation of Zebra policy, regardless of whether within or outside of his or her
authority; (c) willful or intentional misconduct, gross negligence, or
dishonest, fraudulent, or unethical behavior, or other conduct involving serious
moral turpitude, in the performance of Participant’s duties; (d) dishonesty,
theft or conviction of any crime or offense involving money or property of Zebra
or any Subsidiary; (e) breach of any fiduciary duty owing to Zebra or any
Subsidiary; (f) unauthorized disclosure or dissemination of confidential
information; or (g) conduct that is, or could reasonably be expected to be,
materially harmful to Zebra or any of its Subsidiaries, as determined by Zebra
in good faith.


2.5.    “Change in Control” means, unless the Committee provides otherwise in
the Award Agreement, the occurrence of any of the following events:


(a) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of 35% or more of either (i) the then outstanding shares of
Common Stock (the “Outstanding Common Stock”) or (ii) the combined voting power
of the then outstanding securities of Zebra entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (A) any acquisition directly from Zebra (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from Zebra), (B) any acquisition by Zebra, (C) any acquisition
by an employee benefit plan (or related trust) sponsored or maintained by Zebra
or any corporation controlled by Zebra or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.5; provided, further, that for purposes of
clause (B), if any Person (other than Zebra or any employee benefit plan (or
related trust) sponsored or maintained by Zebra or any corporation controlled by
Zebra) shall become the beneficial owner of 35% or more of the Outstanding
Common Stock or 35% or more of the Outstanding Voting Securities by reason of an
acquisition by Zebra, and such Person shall, after such acquisition by Zebra,
become the beneficial owner of any additional shares of the Outstanding Common
Stock or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;


(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, that any individual who becomes a director of Zebra subsequent to the
date hereof whose election, or nomination for election by Zebra’s stockholders,
was approved by the vote of at least two-thirds of the directors then comprising
the Incumbent Board shall be deemed a member of the Incumbent Board; and
provided, further, that any individual who was initially elected as a director
of Zebra as a result of an actual or threatened solicitation by a Person other
than the Board for the purpose of opposing a solicitation by any other Person
with respect to the election or removal of directors, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board or who
was initially elected as a director of Zebra and whose election was opposed by
the Incumbent Board;


B-2



--------------------------------------------------------------------------------

Exhibit 10.11




(c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Zebra (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the entity resulting from such Corporate Transaction
(including, without limitation, an entity which as a result of such transaction
owns Zebra or all or substantially all of Zebra’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be, (ii) no Person (other than: Zebra; any employee benefit plan (or related
trust) sponsored or maintained by Zebra or any entity controlled by Zebra; and
any Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 35% or more of the Outstanding Common Stock
or the Outstanding Voting Securities, as the case may be) will beneficially own,
directly or indirectly, 35% or more of, respectively, the outstanding shares of
common stock of the entity resulting from such Corporate Transaction or the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors (or similar body) of the entity resulting from
such Corporate Transaction; or
(d) the consummation of a plan of complete liquidation or dissolution of Zebra.


2.6.    “Code” means the Internal Revenue Code of 1986, as amended.


2.7.    “Common Stock” has the meaning set forth in Section 1.1.


2.8.    “Committee” means the Compensation Committee of the Board.


2.9.    “Director” means any individual who is a member of the Board.


2.10.    “Disability” means, unless otherwise provided for in the Award
Agreement, (i) in the case of an Employee, the Employee qualifying for long-term
disability benefits under any long-term disability program sponsored by Zebra or
a Subsidiary in which the Employee participates and (ii) in the case of a
Director or consultant, the inability of the Director or consultant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or which
has lasted or can be expected to last for a continuous period of not less than
12 months, as determined by Zebra, based upon medical evidence. 


2.11.    “Employee” means any employee of Zebra or any Subsidiary.


B-3



--------------------------------------------------------------------------------

Exhibit 10.11




2.12.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


2.13.    “Fair Market Value” means the closing price of the Shares on a national
securities exchange on the date as of which such value is being determined or,
if there shall be no reported transactions for such date, on the next preceding
date for which transactions were reported; provided, however, that Fair Market
Value may be determined by Zebra by whatever means or method as Zebra, in the
good faith exercise of its discretion, shall at such time deem appropriate;
provided, further, that no method of determining Fair Market Value will be used
with respect to an Option or SAR if such method would cause the Option or SAR to
constitute a form of nonqualified deferred compensation subject to Section 409A
of the Code.


2.14.    “Good Reason” means, unless otherwise provided for in the Award
Agreement, termination of the Participant’s employment with Zebra and its
Subsidiaries because of resignation by the Participant for any of the following
reasons: (a) a demotion of the Participant to a lesser position (including a
material diminution in the status of the Participant’s responsibilities,
authorities, powers or duties taken as a whole) or assignment to the Participant
of any duties materially inconsistent with the status and responsibilities of
the Participant’s position; (b) a material breach of any provision of the
Participant’s employment agreement, if any, by Zebra or its Subsidiaries and
Zebra’s failure to cure such breach within fifteen (15) business days after
receipt of written notice from the Participant to the Chief Administrative
Officer or other person responsible for Human Resources specifying in reasonable
detail the nature of the breach; or (c) a decrease in base salary at the rate in
effect on the date of grant of the Award, but only if the Participant terminates
his or her employment within ten (10) business days after the effective date of
the decrease. If the Participant fails to terminate his or her employment within
ten (10) business days after the effective date of a decrease, a termination
shall not constitute termination of employment by the Participant for Good
Reason.


2.15.    “Incentive Stock Option” or “ISO” means a right to purchase Shares
pursuant to terms and conditions that provide that such right will be treated as
an incentive stock option within the meaning of Section 422 of the Code.


2.16.    “Incumbent Board” has the meaning set forth in Section 2.5(b).


2.17.    “Non-Tandem SAR” means an SAR which is not granted in tandem with, or
by reference to, an Option, which entitles the holder thereof to receive, upon
exercise, Shares (which may be Restricted Stock or RSUs), cash or a combination
thereof with an aggregate value equal to the excess of the Fair Market Value of
one Share on the date of exercise over the base price of such SAR, multiplied by
the number of such SARs which are exercised.


2.18.    “Nonqualified Stock Option” or “NQSO” means a right to purchase Shares
which is not an Incentive Stock Option.


2.19.    “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.




B-4



--------------------------------------------------------------------------------

Exhibit 10.11


2.20.    “Option Price” means the per share purchase price of a Share pursuant
to an Option.


2.21.    “Outstanding Common Stock” has the meaning set forth in Section 2.5(a).


2.22.    “Outstanding Voting Securities” has the meaning set forth in Section
2.5(a).


2.23.    “Participant” means an Employee, Director or consultant who holds an
outstanding Award under the Plan, and includes former Employees, Directors or
consultants who have certain post-termination rights pursuant to an Award.


2.24.    “Performance Award” means a right, contingent upon the attainment of
Performance Target(s) with respect to one or more Performance Goals within a
Performance Period, to receive an amount in cash that has an initial value
specified in the Award Agreement.


2.25.     “Performance Goal” means one or more goals or measures established by
the Committee with a related Performance Target for a Performance Period;
provided, that for an executive officer, the goals or measures shall be
established pursuant to Section 9.1 of the Plan.


2.26.    “Performance Period” means the time period during which Performance
Targets must be achieved with respect to an Award.


2.27.     “Performance Target” means, with respect to a Performance Goal, the
target(s) established by the Committee for a Performance Period; provided, that
for an executive officer, the target(s) shall be established pursuant to Section
9.1 of the Plan.


2.28.    “Performance-Based Exception” means the exception for performance-based
compensation from the tax deductibility limitations of Section 162(m) of the
Code.


2.29.    “Performance Share” means a right, contingent upon the attainment of
Performance Target(s) with respect to one or more Performance Goals within a
Performance Period, to receive one Share (which may be Restricted Stock or
RSUs), or in lieu of all or a portion thereof, the Fair Market Value of a Share
in cash.


2.30.    “Performance Unit” means a right, contingent upon the attainment of
Performance Target(s) with respect to one or more Performance Goals within a
Performance Period, to receive an amount that has an initial value equal to the
Fair Market Value of a Share on the grant date, which amount may be paid in a
Share (which may be Restricted Stock or RSUs), or in lieu of all or a portion
thereof, the Fair Market Value of a Share in cash.


2.31.    “Period of Restriction” means the period during which the Shares of
Restricted Stock or RSUs subject to an Award may not be sold, transferred,
assigned, pledged, hypothecated or otherwise encumbered or disposed of, as
specified in the applicable Award Agreement.


2.32.    “Person” has the meaning set forth in Section 2.5(a).




B-5



--------------------------------------------------------------------------------

Exhibit 10.11


2.33.    “Plan” means the 2015 Zebra Technologies Corporation Long-Term
Incentive Plan.


2.34.    “Prior Plan” has the meaning set forth in Section 1.1.


2.35.    “Retirement” has the meaning, if any, set forth in an Award Agreement.


2.36.    “Restricted Stock” means issued and outstanding Shares that are subject
to a Period of Restriction.


2.37.    “Restricted Stock Unit” or “RSU” means a right to receive one Share, or
in lieu of all or a portion thereof, the Fair Market Value of a Share in cash,
that is subject to a Period of Restriction.


2.38.    “Share” or “Shares” means shares of Class A common stock of Zebra, par
value $.01.


2.39.    “Stock Appreciation Right” or “SAR” means a Tandem SAR or a Non-Tandem
SAR.


2.40.    “Subsidiary” means any corporation, partnership, joint venture,
affiliate, or other entity in which Zebra is at least a majority-owner of all
issued and outstanding equity interests or has a controlling interest.


2.41.    “Tandem SAR” means an SAR that is granted in tandem with, or by
reference to, an Option, which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
Option, Shares (which may be Restricted Stock or RSUs), cash or a combination
thereof with an aggregate value equal to the excess of the Fair Market Value of
one Share on the date of exercise over the base price of such SAR, multiplied by
the number of Shares subject to such option, or portion thereof, which is
surrendered.


2.42.    “Zebra” has the meaning set forth in Section 1.1.


Section 3
Administration


3.1.    Plan Administration and Committee Membership.  The Committee shall
administer the Plan.  The Committee shall consist of not less than two Directors
who are both non-employee directors of Zebra within the meaning of Rule 16b-3 of
the Exchange Act, and outside directors, as defined in Treasury Regulations
§1.162-27; provided, however, that if at any time any member of the Committee is
not an outside director, the Committee may establish a subcommittee, consisting
of all members who are outside directors, for all purposes of any Award to an
executive officer, unless the Committee determines that such an Award is not
intended to qualify for the Performance-Based Exception.  The foregoing
notwithstanding, the Board shall perform the functions of the Committee for
purposes of granting Awards to non-employee directors and for approving, after
receiving the recommendation of the Committee, awards to the Chief Executive
Officer.




B-6



--------------------------------------------------------------------------------

Exhibit 10.11


3.2.    Authority of the Committee.  Except as limited by law or by the
Certificate of Incorporation or By-laws of Zebra, the Committee shall have full
power to select Employees, Directors, and consultants to participate in the
Plan; determine the sizes and types of Awards; determine the terms and
conditions of Awards, including the form, amount and timing of each Award and,
if applicable, the number of Shares, Options, SARs, Restricted Stock, RSUs,
Performance Units and Performance Shares subject to an Award, the exercise price
or base price associated with the Award, the time and conditions of vesting,
exercise or settlement of the Award and all other terms and conditions of the
Award, including, without limitation, the form of the Award Agreement; construe
and interpret the Plan and any agreement or instrument entered into under the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and amend the terms and conditions of any outstanding Award. 
The Committee shall, subject to the terms of the Plan, interpret the Plan and
the application thereof, establish rules and regulations it deems necessary or
desirable for the administration of the Plan and may impose, incidental to the
grant of an Award, conditions with respect to the Award, such as limiting
competitive employment or other activities. All determinations and decisions
made by the Committee and all related orders and resolutions of the Board shall
be final, conclusive and binding on all persons, including Zebra, its
stockholders, Employees, Participants, and their estates and beneficiaries.


To the extent permitted by applicable law, including, without limitation,
Section 157(c) of the General Corporation Law of the State of Delaware, the
Committee may delegate some or all of its authority hereunder to the Board or
the Chief Executive Officer as the Committee deems appropriate; provided,
however, that the Committee may not delegate its power and authority to the
Board or the Chief Executive Officer with regard to an executive officer or who,
in the Committee’s judgment, is likely to be an executive officer at any time
during the period an Award to such officer would be outstanding or (ii) delegate
its power and authority to the Chief Executive Officer with regard to the
selection for participation in the Plan of an officer or other person subject to
Section 16 of the Exchange Act or decisions concerning the timing, pricing or
amount of an Award to such an officer or other person.
Section 4
Shares Subject to the Plan and Maximum Awards


4.1.    Shares Available for Awards.


(a)  The Shares available for Awards may be either authorized and unissued
Shares or Shares issued and re-acquired by Zebra.  The aggregate number of
Shares that may be issued or used for reference purposes under the Plan or with
respect to which Awards may be granted shall not exceed 4,000,000 Shares,
subject to adjustment as provided in Section 4.3. 


(b) In the case of any Award granted in substitution for an award of a company
or business acquired by Zebra or a Subsidiary, Shares issued or issuable in
connection with such substitute Award shall not be counted against the number of
Shares reserved under the Plan, but shall be available under


B-7



--------------------------------------------------------------------------------

Exhibit 10.11


the Plan by virtue of Zebra’s assumption of the plan or arrangement of the
acquired company or business.


4.2.    Individual Participant Limitations.  Unless and until the Committee
determines that an Award to an executive officer is not intended to qualify for
the Performance-Based Exception, the following rules shall apply to grants of
such Awards under the Plan:


(a) Subject to adjustment as provided in Section 4.3, the maximum aggregate
number of Shares (including Options, SARs, Restricted Stock, RSUs, Performance
Units and Performance Shares to be paid out in Shares) that may be granted in
any one fiscal year to a Participant shall be 500,000.


(b) The maximum aggregate cash payout (including Performance Awards, Performance
Units and Performance Shares paid out in cash) with respect to Awards granted in
any one fiscal year that may be made to any Participant shall be $8,000,000.


4.3.    Adjustments in Authorized Shares.  In the event of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Shares other than
a regular cash dividend, the number and class of securities available under the
Plan, the maximum number of securities available for Awards, the number and
class of securities subject to each outstanding Award and, if applicable, the
purchase price per security, the maximum number of securities with respect to
which Awards may be granted during any calendar year to any person, the terms of
each outstanding Award shall be appropriately adjusted by the Committee, such
adjustments to be made in the case of outstanding Options and SARs without an
increase in the aggregate purchase price or base price. The decision of the
Committee regarding any such adjustment shall be final, conclusive and binding.
If any such adjustment would result in a fractional security being (a) available
under the Plan, such fractional security shall be disregarded, or (b) subject to
an award under the Plan, Zebra shall pay the holder of such Award, in connection
with the first vesting, exercise or settlement of such Award in whole or in part
occurring after such adjustment, an amount in cash determined by multiplying (i)
the fraction of such security (rounded to the nearest hundredth) by (ii) the
excess, if any, of (A) the Fair Market Value on the vesting, exercise or
settlement date over (B) the exercise or base price, if any, of such Award.


Section 5
Eligibility and Participation


5.1.    Eligibility.  Persons eligible to participate in the Plan include
current and future Employees (including officers), Directors and consultants of
Zebra and its Subsidiaries, as determined by the Committee.


5.2.    Participation.  Subject to the provisions of the Plan, the Committee
shall determine and designate, from time to time, the Employees, Directors and
consultants of Zebra and any Subsidiary to whom Awards shall be granted.


B-8



--------------------------------------------------------------------------------

Exhibit 10.11




Section 6
Stock Options and Stock Appreciation Rights


6.1.    Grants of Options and SARs. Options and SARs may be granted to one or
more Participants in such number, upon such terms and conditions, and at any
time and from time to time, as determined by the Committee, in its sole
discretion.  Each Option, or portion thereof, that is not an ISO shall be an
NQSO. An ISO may not be granted to any person who is not an employee of Zebra or
any parent or subsidiary (as defined in Section 424 of the Code). Each ISO shall
be granted within ten years of the date the Plan is adopted by the Board. To the
extent that the aggregate Fair Market Value (determined as of the date of grant)
of Shares with respect to which Options designated as ISOs are exercisable for
the first time by a Participant during any calendar year (under the Plan or any
other plan of Zebra, or any parent or subsidiary as defined in Section 424 of
the Code) exceeds the amount established by the Code, such Options shall
constitute NQSOs. Non-Tandem SARs, Tandem SARs, or any combination of these
forms of SARs may be granted.   


6.2.    Option Price and Base Price.  The Award Agreement shall set forth the
Option Price or base price for each Option or SAR; provided, that the Option
Price shall not be less than 100% of the Fair Market Value on the grant date,
and which Option Price may not be subsequently changed by the Committee except
pursuant to Section 4.3.  With respect to a Participant who owns, directly or
indirectly, more than 10% of the total combined voting power of all classes of
the stock of Zebra or any Subsidiary, the Option Price of Shares subject to an
ISO shall be at least 110% of the Fair Market Value of such Shares on the ISO’s
grant date. 


6.3.    Term.  Each Option or SAR granted to a Participant shall expire at such
time as set forth in the Award Agreement, but in no event shall be exercisable
later than the 10th anniversary of the grant date.  Notwithstanding the
foregoing, with respect to ISOs, in the case of a Participant who owns, directly
or indirectly, more than 10% of the total combined voting power of all classes
of the stock of Zebra or any Subsidiary, no such ISO shall be exercisable later
than the fifth anniversary of the grant date. 


6.4.    Exercise of Options and SARs.  Options and SARs shall be exercisable, in
whole or in part, at such times and be subject to such restrictions and
conditions as set forth in the Award Agreement, which need not be the same for
each Award or for each Participant.  Options and SARs shall be exercised by the
delivery of a written, electronic or other notice of exercise to Zebra, setting
forth the number of Shares with respect to which the Option or SAR is to be
exercised, accompanied in the case of Options by full payment for the Shares as
set forth in Section 6.7.  The payment by Zebra to the Participant upon an SAR
exercise may be in cash, in Shares of equivalent value, or in some combination
thereof, as set forth in the Award Agreement. If an Award Agreement does not
specify the time or times at which the Option or SAR shall become exercisable,
the Option or SAR shall become exercisable by the Participant (i) to a maximum
cumulative extent of one-third of the Shares or SARs (rounded down to the
nearest whole) covered by the Option or SAR on the first anniversary of the
grant date, and (ii) to a maximum cumulative extent of two-thirds of the Shares
or SARs (rounded down to the nearest whole) covered by the Option or SAR on the
second anniversary of the grant date, and (iii) to a maximum


B-9



--------------------------------------------------------------------------------

Exhibit 10.11


cumulative extent of 100% of the Shares or SARs covered by the Option or SAR on
the third anniversary of the grant date.


6.5.    Exercise of Tandem SARs.  Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option.  A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.  Notwithstanding any other provision of the Plan to the contrary,
with respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem
SAR will expire no later than the expiration of the underlying ISO; (ii) the
value of the payout with respect to the Tandem SAR may be for no more than one
hundred percent (100%) of the difference between the Option Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Tandem SAR is exercise; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.


6.6.    Exercise of Non-Tandem SARs.  SARs may be exercised upon the terms and
conditions set forth in the Award Agreement. Upon exercise, a Participant shall
be entitled to receive payment from Zebra in an amount determined by multiplying
(a) the excess of the Fair Market Value of a Share on the date of exercise over
the base price by (b) the number of Shares with respect to which the SAR is
exercised.


6.7.    Option Price Payment.  The Option Price upon exercise of any Option
shall be payable to Zebra in full either: (a) in cash, (b) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price, (c) a combination (i) and (ii), or (d)
in cash by a broker-dealer acceptable to Zebra to whom the holder of the Option
has submitted an irrevocable notice of exercise.
Any fraction of a Share which would be required to pay the Option Price shall be
disregarded and the remaining amount due shall be paid in cash. No book-entry
record or certificate representing Shares shall be made or delivered until the
full Option Price and any withholding taxes have been paid (or arrangement made
for such payment to Zebra’s satisfaction).


6.8.    Termination of Employment, Service as a Director, or Consulting
Arrangement.  The Award Agreement shall set forth the extent to which a
Participant shall have the right to exercise the Option or SAR following
termination of employment, service as a Director, or consulting arrangement with
Zebra and/or its Subsidiaries.  Such provisions need not be uniform among
Options or SARs, and may reflect distinctions based on the reasons for such
termination, including, but not limited to, termination for Cause or Good
Reason, or reasons relating to the breach or threatened breach of restrictive
covenants.  Subject to Section 9.8, in the event that an Award Agreement does
not set forth such provisions, the following provisions shall apply:


(a)  Retirement, Death or Disability.  In the event that a Participant’s
employment, service as a Director or consulting arrangement with Zebra and/or
any Subsidiary terminates by reason of Retirement, death or Disability, to the
extent that the Option or SAR is not exercisable, all Shares covered by the
Option or SAR shall immediately become fully exercisable and shall remain
exercisable


B-10



--------------------------------------------------------------------------------

Exhibit 10.11


until the earlier of (i) the remainder of the term of the Option or SAR, or (ii)
12 months after the date of termination.  


(b)  Termination for Cause.  In the event that a Participant’s employment,
service as a Director or consulting arrangement with Zebra and/or any Subsidiary
terminates for Cause, all Options or SARs shall expire immediately and all
rights thereunder shall cease upon termination.


(c)  Other Termination. In the event that a Participant’s employment, service as
a Director or consulting arrangement with Zebra terminates for any reason other
than Retirement, death, Disability, or for Cause, all then exercisable Options
or SARs shall remain exercisable from the date of termination until the earlier
of (i) the remainder of the term of the Option or SAR, or (ii) 90 days after the
date of termination.  Such Options or SARs shall only be exercisable to the
extent that they were exercisable as of such termination date and all
unexercisable Options or SARs shall be forfeited.              


Section 7
Restricted Stock and Restricted Stock Units


7.1.    Grant of Restricted Stock and Restricted Stock Units. Restricted Stock
Awards and RSU Awards may be granted to one or more Participants in such number,
upon such terms and conditions, and at any time and from time to time, as
determined by the Committee, in its sole discretion.  If no Period of
Restriction is set forth in the Award Agreement, the transfer and any other
restrictions shall lapse (i) to a maximum cumulative extent of one-third of the
Shares or RSUs (rounded to the nearest whole) covered by the Award on the first
anniversary of the grant date, (ii) to a maximum cumulative extent of two-thirds
of the Shares or RSUs (rounded to the nearest whole) covered by the Award on the
second anniversary of the grant date, and (iii) to a maximum cumulative extent
of 100% of the Shares or RSUs covered by the Award on the third anniversary of
the grant date.


7.2.    Restrictions.  Subject to Section 9.1, such other conditions and/or
restrictions on any Shares of Restricted Stock or RSUs may be imposed as set
forth in the Award Agreement, including without limitation, a requirement that
Participants pay a purchase price for each Share of Restricted Stock or RSU,
restrictions based upon the achievement of Performance Targets with respect to
one or more Performance Goals (company-wide, subsidiary-wide, divisional, and/or
individual), time-based restrictions on vesting, which may or may not be
following the attainment of the Performance Targets, sales restrictions under
applicable stockholder agreements or similar agreements, and/or restrictions
under applicable federal or state securities laws. 


7.3.    Voting Rights, Dividends and Other Distributions.  Unless otherwise set
forth in the Award Agreement, Participants to whom Shares of Restricted Stock
have been granted may exercise full voting rights with respect to those Shares
during the Period of Restriction and shall be credited with regular cash
dividends paid with respect to the underlying Shares while they are so held
during the Period of Restriction.  The Award Agreement may contain restrictions
on the dividends and other distributions. 


7.4.    Termination of Employment, Service as a Director, or Consulting
Arrangement.  The Award Agreement shall set forth the extent to which a
Participant shall have the right to receive or settle


B-11



--------------------------------------------------------------------------------

Exhibit 10.11


unvested Shares of Restricted Stock or RSUs following termination of employment,
service as a Director, or consulting arrangement with Zebra and/or its
Subsidiaries.  Such provisions need not be uniform among Restricted Stock Awards
and RSU Awards, and may reflect distinctions based on the reasons for
termination of employment including, but not limited to, termination of
employment for Cause or Good Reason, or reasons relating to the breach or
threatened breach of restrictive covenants. Subject to Section 9.8, in the event
that an Award Agreement does not set forth such provisions, the following
provisions shall apply:


(a)  Retirement, Death or Disability.  In the event that a Participant’s
employment, service as a Director, or consulting arrangement with Zebra and/or
its Subsidiaries is terminated due to Retirement, death or Disability, all
Shares of Restricted Stock and RSUs shall immediately become fully vested on the
date of termination and any restrictions shall lapse.


(b)  Other Termination.  In the event that a Participant’s employment, service
as a Director, or consulting arrangement with Zebra and/or its Subsidiaries is
terminated for any reason other than Retirement, death or Disability, all Shares
of Restricted Stock and RSUs that are unvested at the date of termination shall
be forfeited. 


Section 8
Performance Awards, Performance Units and Performance Shares


8.1.    Grant of Performance Awards, Performance Units and Performance Shares.
Performance Awards, Performance Units and Performance Shares may be granted to
one or more Participants in such number, upon such terms and conditions, and at
any time and from time to time, as determined by the Committee, in its sole
discretion.  
          
8.2.    Termination of Employment, Service as a Director or Consulting
Arrangement.  The Award Agreement shall set forth the extent to which the
Participant shall have the right to receive payment for Performance Awards,
Performance Units and/or Performance Shares following termination of the
Participant’s employment, service as a Director, or consulting arrangement with
Zebra and/or its Subsidiaries.  Such provisions need not be uniform among
Performance Awards, Performance Unit Awards and Performance Share Awards, and
may reflect distinctions based on the reasons for such termination, including,
but not limited to, termination for Cause or Good Reason, or reasons relating to
the breach or threatened breach of restrictive covenants.  Subject to Section
9.8, in the event that an Award Agreement does not set forth such provisions,
the following provisions shall apply:


(a)  Retirement, Death or Disability.  In the event that a Participant’s
employment, service as a Director, or consulting arrangement with Zebra and/or
its Subsidiaries is terminated during a Performance Period, or prior to the date
of the payment of the Performance Award, Performance Unit and/or Performance
Share Award, due to Retirement (except with respect to Awards to executive
officers that are intended to qualify for the Performance-Based Exception),
death or Disability, the Participant shall receive a prorated payout of the
Performance Awards, Performance Units and/or Performance Shares. 




B-12



--------------------------------------------------------------------------------

Exhibit 10.11


(b)  Other Termination.  In the event that a Participant’s employment, service
as a Director, or consulting arrangement with Zebra and/or its Subsidiaries is
terminated during a Performance Period, or prior to the date of the payment of
the Performance Award, Performance Unit and/or Performance Share Award, for any
reason other than a reason set forth in Section 8.2(a), all Performance Awards,
Performance Unit Awards and Performance Share Awards shall be forfeited. 


Section 9
General


9.1    Performance Goals. Unless and until the Committee proposes for
stockholder vote and stockholders approve a change in the general Performance
Goals set forth in this Section 9.1, the attainment of which may determine the
degree of payout and/or vesting with respect to Awards to executive officers
that are intended to qualify for the Performance-Based Exception, the
Performance Goals and Performance Targets to be used for purposes of such grants
shall be established by the Committee in writing, shall be objectively
measurable and shall be stated in terms of the attainment of specified levels of
or percentage changes in any one or more of the following measurements: revenue;
primary or fully-diluted earnings per Share; earnings before interest, taxes,
depreciation, and/or amortization; adjusted earnings before interest, taxes,
depreciation, and/or amortization; pretax income; adjusted pretax income; cash
flows from operations; total cash flows; bookings; return on equity; return on
invested capital; return on assets; net operating profits after taxes; economic
value added; total stockholder return or return on sales; or any individual
Performance Goal which is measured solely in terms of quantitative targets
related to Zebra or Zebra’s business, or any combination thereof.  In addition,
Performance Goals and Performance Targets may be based on one or more business
criteria, one or more business units or divisions of Zebra or the applicable
sector, or Zebra as a whole, and if so desired by the Committee, by comparison
with a peer group of companies.  A Performance Target need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria).  The
Performance Targets for any Performance Period may be measured on an absolute
basis or in relation to a peer group or an index.


For each Award intended to qualify for the Performance-Based Exception, the
Committee shall establish the applicable Performance Goal(s) and Performance
Target(s) for that Award no later than the latest date that the Committee may
establish such goals and targets without jeopardizing the ability of the Award
to qualify for the Performance-Based Exception.


The degree of payout and/or vesting of such Awards intended to qualify for the
Performance-Based Exception shall be determined based upon the written
certification of the Committee as to the extent to which the Performance Targets
and any other material terms and conditions precedent to such payment and/or
vesting have been satisfied.  The Committee shall have the sole discretion to
adjust the determinations of the degree of attainment of the Performance
Targets; provided, however, that the Performance Targets applicable to Awards
which are intended to qualify for the Performance-Based Exception, and which are
held by executive officers, may not be adjusted so as to increase the payment
under the Award (the Committee shall retain the sole discretion to adjust such
Performance Targets upward, or to otherwise reduce the amount of the payment
and/or vesting of the Award relative to the Performance Targets).


B-13



--------------------------------------------------------------------------------

Exhibit 10.11




In the event that applicable tax and/or securities laws change to permit
Committee sole discretion to alter the governing Performance Goals and
Performance Targets without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval. Nothing contained herein shall be construed to preclude
the Committee from granting awards to executive officers that are not intended
to qualify for the Performance-Based Exception.


9.2.    Non-Transferability of Awards. All ISOs granted to a Participant shall
be exercisable during his or her lifetime only by the Participant. Unless
otherwise specified in the Agreement relating to an Award, no Award shall be
transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by Zebra. Except to the
extent permitted by the foregoing sentence or the Agreement relating to an
Award, each Award may be exercised or settled during the Participant’s lifetime
only by the Participant or the Participant’s legal representative or similar
person. Except to the extent permitted by the second preceding sentence or the
Agreement relating to an Award, no Award may be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any such Award, such Award and all rights thereunder shall
immediately become null and void.


9.3    Beneficiary Designation. If permitted by Zebra, each Participant under
the Plan may, from time to time, name any beneficiary or beneficiaries (who may
be named contingently or successively) to whom any benefit under the Plan is to
be paid in case of his or her death before he or she receives any or all of such
benefit.  Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by Zebra, and will be effective only
when filed by the Participant in writing with Zebra’s Human Resources Department
during the Participant’s lifetime.  The spouse of a married Participant
domiciled in a community property jurisdiction shall join in any designation of
a beneficiary other than such spouse. If a Participant fails to designate a
beneficiary, or if all designated beneficiaries of a Participant predecease the
Participant, then each outstanding Option and SAR hereunder held by such
Participant, to the extent exercisable, may be exercised by such Participant’s
executor, administrator, legal representative or similar person. In the absence
of any such designation, benefits remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.
9.4    Deferrals; Compliance with Section 409A. The Committee, in its sole
discretion, may include in an Award Agreement provisions that permit a
Participant to defer receipt of payment of cash or delivery of Shares that would
otherwise be due to such Participant upon the exercise, lapse or waiver of
restrictions, or satisfaction of any requirements, goal or target with respect
to such Award. Such deferral provisions shall be consistent with Section 409A of
the Code and applicable regulations and shall be made in accordance with such
terms and conditions as the Committee may establish from time to time or as may
be provided in any employment agreement between Zebra and the Participant or in
any deferred compensation plan maintained by Zebra.




B-14



--------------------------------------------------------------------------------

Exhibit 10.11


9.5.    No Guarantee of Employment or Service or Right to Participate.  Nothing
in the Plan shall interfere with or limit in any way the right of Zebra to
terminate any Participant’s employment or consulting arrangement at any time,
nor confer upon any Participant any right to continue in the employ of or
consulting arrangement with Zebra or any Subsidiary. Temporary absence from
employment because of illness, vacation, approved leaves of absence, and
transfers of employment among Zebra and its Subsidiaries, shall not be
considered to terminate employment or to interrupt continuous employment. 
Temporary cessation of the provision of consulting services because of illness,
vacation or any other reason approved in advance by Zebra shall not be
considered a termination of the consulting arrangement or an interruption of the
continuity thereof. 


Except as otherwise provided in an Award Agreement, conversion of a
Participant’s employment relationship to a consulting arrangement, or vice
versa, shall not result in termination of previously granted Awards. No
Employee, Director or consultant shall have the right to be selected to receive
an Award under the Plan, or, having been so selected, to be selected to receive
a future Award.


9.6.    Right of Setoff; Recoupment.  Zebra or any Subsidiary may, to the extent
permitted by applicable law and which would not trigger tax under Section 409A
of the Code, deduct from and set off against any amounts Zebra or Subsidiary may
owe to the Participant from time to time, including amounts payable in
connection with any Award, owed as wages, fringe benefits, or other compensation
owed to the Participant, such amounts as may be owed by the Participant to
Zebra, although the Participant shall remain liable for any part of the
Participant’s payment obligation not satisfied through such deduction and
setoff.  By accepting any Award granted hereunder, the Participant agrees to any
deduction or setoff under this Section. Any Awards granted under the Plan
(including any amounts or benefits arising from such Awards) shall be subject to
any applicable “clawback” or other recoupment policies that Zebra has in place
from time to time.


9.7    Section 83(b) Election.  No election under Section 83(b) of the Code to
include in gross income in the year of transfer the amounts specified in Section
83(b) of the Code or under a similar provision of the laws of a jurisdiction
outside the United States may be made, unless expressly permitted by the terms
of the Award Agreement or by action of the Committee in writing before the
making of such election.  In any case in which a Participant is permitted to
make such an election in connection with an Award, the Participant shall notify
Zebra of such election within ten days after filing notice of the election with
the Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to regulations issued under Section
83(b) of the Code or other applicable provision.
          
9.8.    Change in Control.


(a)  Notwithstanding any provision in the Plan or any Award Agreement, in the
event of a Change in Control pursuant to Section 2.5(c) or (d) in connection
with which (i) holders of Shares receive consideration consisting solely of
shares of common stock that are registered under Section 12 of the Exchange Act
(disregarding the payment of cash in lieu of fractional shares) and (ii)
outstanding Options, SARs, Restricted Stock Awards and RSU Awards are assumed or
provision is made for the continuation of outstanding Options, SARs, Restricted
Stock Awards and RSU Awards after the Change


B-15



--------------------------------------------------------------------------------

Exhibit 10.11


in Control, then, subject to Section 4.3, all outstanding Options, SARs,
Restricted Stock Awards and RSU Awards shall continue in accordance with their
terms and there shall be substituted for each Share available under the Plan,
whether or not then subject to an outstanding Award, the number and class of
shares into which each outstanding Share shall be converted pursuant to such
Change in Control; provided, however, in the event of any such substitution, the
purchase price per share in the case of an Option and the base price in the case
of an SAR shall be appropriately adjusted by the Committee (whose determination
shall be final, binding and conclusive), such adjustments to be made in the case
of outstanding Options and SARs without an increase in the aggregate purchase
price or base price; provided, further, that in the event a Participant’s
employment with Zebra and its Subsidiaries is terminated by the Participant for
Good Reason or by Zebra or any Subsidiary without Cause on or after the date of
such Change in Control and on or prior to the one-year anniversary date of such
Change in Control, then all outstanding Options and SARs held by the Participant
under the Plan shall become exercisable in full as of the effective date of the
termination of employment and, along with any then unexercised portions of such
Options and SARs, shall remain exercisable through the remaining term of such
Options and SARs, as applicable, and all outstanding Restricted Stock Awards and
RSU Awards held by the Participant under the Plan shall become fully vested as
of the effective date of the termination of employment and the remainder of any
Period of Restriction relating to such Restricted Stock Awards and RSU Awards
shall lapse; provided, further, that upon the occurrence of such Change in
Control the Performance Periods applicable to all outstanding Awards shall lapse
and the Performance Goals applicable to such Awards shall be deemed to be
satisfied at the higher of (A) the amount of such Award that is payable or
earned upon satisfaction of the applicable Performance Goals at the target level
and (B) the amount that would be accrued under generally accepted accounting
principles as of the date of the occurrence of such Change in Control and, along
with any then unexercised portion(s) of any such Options and SARs as to which a
Performance Period lapses, shall remain exercisable through the remaining terms
of such Options and SARs, as applicable.
(b) Notwithstanding any provision in the Plan or any Award Agreement and unless
otherwise provided in a Participant’s employment or other agreement, in the
event of a Change in Control pursuant to Section 2.5(a) or (b), or in the event
of a Change in Control pursuant to Section 2.5(c) or (d) in connection with
which (i) holders of Shares do not receive consideration consisting solely of
shares of common stock that are registered under Section 12 of the Exchange Act
or (ii) outstanding Options and SARs are not assumed or provision is not made
for the continuation of outstanding Options and SARs after the Change in
Control, each outstanding Award shall be surrendered to Zebra by the holder
thereof, and each such Award shall immediately be canceled by Zebra, and the
holder shall receive, within ten days of the occurrence of such Change in
Control, a cash payment from Zebra (or any successor) in an amount equal to (i)
in the case of an Option, the number of Shares then subject to such Option,
multiplied by the excess, if any, of the greater of (A) the highest per share
price offered to Zebra stockholders in any transaction whereby such Change in
Control takes place or (B) the Fair Market Value of a Share on the date of
occurrence of such Change in Control, over the Option Price per Share


B-16



--------------------------------------------------------------------------------

Exhibit 10.11


subject to the Option, (ii) in the case of a Non-Tandem SAR, the number of
Shares then subject to such SAR, multiplied by the excess, if any, of the
greater of (A) the highest price per Share offered to Zebra stockholders in any
transaction whereby such Change in Control takes place or (B) the Fair Market
Value of a Share on the date of occurrence of such Change in Control, over the
base price of the SAR, (iii) in the case of a Restricted Stock Award, RSU Award,
Performance Unit Award or Performance Share Award, the number of Shares, number
of units or number of Performance Shares, as the case may be, then subject to
such Award, multiplied by the greater of (A) the highest per Share price offered
to Zebra stockholders in any transaction whereby such Change in Control takes
place or (B) the Fair Market Value of a Share on the date of occurrence of such
Change in Control, and (iv) in the case of a Performance Award, the higher of
(A) the target amount of such Award that is payable upon satisfaction of the
applicable Performance Goals at the target level and (B) the amount that would
be accrued under generally accepted accounting principles as of the date of the
occurrence of such Change in Control. In the event of such Change in Control,
each Tandem SAR shall be surrendered by the holder thereof and shall be canceled
simultaneously with the cancellation of the related Option. Zebra may, but is
not required to, cooperate with any person who is subject to Section 16 of the
Exchange Act to assure that any cash payment in accordance with the foregoing to
such person is made in compliance with Section 16 and the rules and regulations
thereunder.


9.9.    Amendment, Modification, and Termination.  The Board may amend, suspend
or terminate the Plan or the Committee’s authority to grant Awards without the
consent of stockholders or Participants; provided, however, that any amendment
to the Plan shall be submitted to Zebra’s stockholders for approval not later
than the earliest annual meeting for which the record date is after the date of
such Board action if such stockholder approval is required by any federal or
state law or regulation or the rules of any stock exchange on which the Shares
may then be listed or quoted and the Board may otherwise, in its sole
discretion, determine to submit other amendments to the Plan to stockholders for
approval; and provided, further, that, without the consent of an affected
Participant, no Board or Committee action may materially and adversely affect
the rights of such Participant under any outstanding Award, unless such action
is determined by the Board or Committee in good faith to be necessary to comply
with any applicable law, regulation or rule (including Section 409A of the
Code).  Subject to the preceding sentence, the Committee may waive or modify any
term of an Award to the extent that the terms of the Award Agreement, taking the
waiver or modification into account, would have been permissible if included in
the original Award Agreement, but shall have no authority to waive or modify any
other Award term after the Award has been granted to the extent that the waived
or modified term was mandatory under the Plan.


9.10.     Tax Withholding.  Zebra shall have the power and the right to deduct
or withhold, or require a Participant to remit to Zebra, an amount sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of the Plan. With respect to withholding required upon the exercise of Options
or SARs, upon the lapse of restrictions on Restricted Stock or RSUs, upon the
satisfaction of Performance Targets, or upon any other taxable event arising as
a result of Awards granted hereunder, Participants may elect, subject to the
approval of Zebra, to satisfy the withholding requirement, in whole or in part,
by having Zebra withhold Shares having a Fair Market Value on the date the tax
is to be determined in


B-17



--------------------------------------------------------------------------------

Exhibit 10.11


an amount that does not exceed the minimum statutory total tax which would be
imposed on the transaction.  All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that Zebra deems appropriate.


9.11.    Unfunded Plan.  The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation.  With respect to any payments not yet
made to a Participant or obligation to deliver Shares pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general creditor of Zebra; provided,
however, that the Committee may authorize the creation of trusts and deposit
therein cash, Shares, other Awards or other property, or make other arrangements
to meet Zebra’s obligations under the Plan.  Such trusts or other arrangements
shall be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.


9.12    Forfeitures; Fractional Shares.  Unless otherwise determined by Zebra,
in the event of a forfeiture of an Award with respect to which a Participant
paid cash consideration, the Participant shall be repaid the amount of such cash
consideration.  No fractional Shares shall be issued or delivered pursuant to
the Plan or any Award.  Zebra shall determine whether cash, other Awards or
other property shall be issued or paid in lieu of such fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.


9.13.    No Repricing of Options or Stock Appreciation Rights. Notwithstanding
anything in this Plan to the contrary and subject to Section 4.3, the terms of
outstanding Options or SARs may not be amended to reduce the exercise price or
base price, as the case may be, and no Option or SAR shall be canceled in
exchange for cash, other Awards or Options or SARs with an exercise price or
base price that is less than the exercise price or base price of the original
Option or SAR without the approval of a majority of the votes cast affirmatively
or negatively by the holders of the Shares present in person or represented by
proxy at a meeting in which the reduction of such exercise price or base price,
or the cancellation and regranting of an Award, as the case may be, is
considered for approval.




9.14.    Compliance with Section 162(m) of the Code.  Zebra intends that
Options, SARs and other Awards granted to executive officers who constitute
covered employees under Section 162(m) of the Code shall satisfy the
requirements of the Performance-Based Exception, unless otherwise determined by
the Committee when the Award is granted.  Accordingly, the Plan and Award
Agreements shall be interpreted in a manner consistent with Section 162(m) of
the Code and regulations thereunder.  If any provision of the Plan or any Award
Agreement designated as intended to satisfy the Performance-Based Exception does
not comply or is inconsistent with the requirements of Section 162(m) of the
Code or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person sole
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable Performance
Goals. With respect to any Option, SAR, or other Award designed to be exempt
from the requirements of Section 409A of the Code, Zebra reserves the right to
delay a Participant’s exercise or the lapse or satisfaction of restrictions of
such Award if Zebra reasonably determines that issuance or payment under the
Award would not be deductible by reason of Section 162(m) of the Code. With
respect to any other Award,


B-18



--------------------------------------------------------------------------------

Exhibit 10.11


payment of any amount that Zebra reasonably determines would not be deductible
by reason of Section 162(m) of the Code shall be deferred until the earlier of
the earliest date on which Zebra reasonably determines that the deductibility of
the payment will not be so limited, or the year following the termination of
employment.


9.15.    Awards to Participants Outside the United States.  The Committee may
modify the terms of any Award made to or held by a Participant who is then
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Award shall
conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions, applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States.  An
Award may be modified under this Section in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under
Section 16(b) of the Exchange Act for the Participant whose Award is modified.


9.16.    Successors.  All obligations of Zebra under the Plan with respect to
Awards shall be binding on any successor to Zebra, whether the existence of such
successor is the result of a direct or indirect merger, consolidation, purchase
of all or substantially all of the business and/or assets of Zebra or otherwise.


9.17.    Governing Law; Venue.  To the extent not preempted by federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with and
governed by the laws of the State of Delaware without giving effect to
principles of conflicts of laws. Any dispute, controversy or claim arising out
of or relating to the Plan or any award under the Plan shall be brought only in
a court of competent jurisdiction in the United States District Court for the
Northern District of Illinois, and no other court, agency or tribunal shall have
jurisdiction to resolve any such dispute, controversy or claim.


9.18.    Incapacity of Recipient.  If the Committee is served with a court order
holding that a person entitled to a distribution under the Plan is incapable of
personally receiving and giving a valid receipt for such distribution, the
Committee shall postpone payment until such time as a claim therefore shall have
been made by a duly appointed guardian or other legal representative of such
person. The Committee is under no obligation to inquire or investigate as to the
competency of any person entitled to a distribution. Any payment to an appointed
guardian or other legal representative under this Section shall be a payment for
the account of the incapacitated person and a complete discharge of any
liability of Zebra and the Plan therefor.


9.19.    Other Plans.  Nothing contained in the Plan shall prevent the Committee
or Zebra from adopting other non-stockholder approved plans, policies and
arrangements for granting incentives and other compensation to employees of the
Company and its Subsidiaries or adopting or continuing in effect other or
additional compensation arrangements, and such arrangements may be either
generally applic7able or applicable only in specific cases.


B-19

